Name: Commission Regulation (EC) No 2143/96 of 7 November 1996 amending Regulation (EEC) No 2385/91 as regards the geographical areas of Germany where sheepmeat producers practising transhumance are regarded as producers in less-favoured areas
 Type: Regulation
 Subject Matter: animal product;  Europe;  agricultural structures and production;  agricultural policy;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31996R2143Commission Regulation (EC) No 2143/96 of 7 November 1996 amending Regulation (EEC) No 2385/91 as regards the geographical areas of Germany where sheepmeat producers practising transhumance are regarded as producers in less-favoured areas Official Journal L 286 , 08/11/1996 P. 0010 - 0011COMMISSION REGULATION (EC) No 2143/96 of 7 November 1996 amending Regulation (EEC) No 2385/91 as regards the geographical areas of Germany where sheepmeat producers practising transhumance are regarded as producers in less-favoured areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 5 (9) thereof,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers (3), as last amended by Regulation (EC) No 233/94 (4), and in particular Article 1 and Article 2 (4) thereof,Whereas Regulation (EEC) No 3493/90 lays down the conditions under which farmers practising transhumance are to be regarded as producers in less-favoured areas; whereas, to that end, the said Regulation states in particular that only those farmers are to be taken into account whose holdings are located in geographical areas to be determined on the basis of certain criteria and in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89; whereas Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups (5), as last amended by Regulation (EC) No 2569/95 (6), establishes the list of those geographical areas; whereas, in the wake of an administrative reorganization in the new LÃ ¤nder of Germany, the geographical demarcation of certain areas has changed as have their names and whereas the list of geographical areas in that Member State should accordingly be adjusted;Whereas these changes do not imply any foreseeable increase in the number of producers practising transhumance in the areas concerned;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Point IV (Federal Republic of Germany) in the Annex to Regulation (EEC) No 2385/91 is hereby amended as follows:1. The sections headed 'Mecklenburg-Western Pomerania`, 'Saxony-Anhalt`, 'Thuringia` and 'Saxony` are replaced by the following:'Mecklenburg-Western Pomerania (in the following urban and rural districts):Bad DoberanDemminGÃ ¼strowLudwigslustMecklenburg-StrelitzNordvorpommernNordwestmecklenburgOstvorpommernParchimUecker-RandowSaxony-Anhalt (in the following urban and rural districts):Anhalt-ZerbstSangerhausenWeiÃ enfelsOhrekreisJerichower LandHalberstadtStendalSalzwedelThuringia (in the following urban and rural districts):NordhausenKyffhÃ ¤user KreisUnstrut-Hainich-KreisSÃ ¶mmerdaWartburg KreisGothaWeimar-LandIlm-KreisHolzlandkreisAltenburgErfurtWeimarSaxony (in the following urban and rural districts):Torgau-OschatzDelitzschMuldentalkreisRiesa-GroÃ enhainMeiÃ en-RadebeulSÃ ¤chsische SchweizBautzenLÃ ¶bau-ZittauNiederschlesischer OberlausitzkreisFreibergChemnitzer LandZwickauer LandKamenz`.2. 'LÃ ¼neburg` is inserted under 'Lower Saxony`.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 25.(3) OJ No L 337, 4. 12. 1990, p. 7.(4) OJ No L 30, 3. 2. 1994, p. 9.(5) OJ No L 219, 7. 8. 1991, p. 15.(6) OJ No L 262, 1. 11. 1995, p. 32.